DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-13, 19-20. The examined Claims are 1, 3-13, 19-20, with Claims 1, 3-6, 10 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejection(s) under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to include the subject matter of now-cancelled Claim 2 (wherein the dependencies of Claims 3 and 5 have been amended in accordance with said amendment to Claim 1) (Pages 6-7 of Remarks).

	Accordingly, Applicant argues that the instant Claims are in condition for allowance by virtue of the aforementioned amendment to Claim 1, the fact the Claim 2 was previously objected to as being dependent upon a rejected base claim but otherwise allowable (See the 12/31/20 Non-Final Rejection), 

	Applicant’s aforementioned amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-13, 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claims 1 and 19 are Merriman et al. (US 2014/0308558), Kim et al. (US 2012/0040226) and Sohn et al. (US 2018/0145295).

Merriman teaches a battery cell assembly (Abstract, [0002]). As illustrated in Figures 1-3, Merriman teaches that the assembly comprises a battery cell (30) (i.e. “a battery cell”) having a first face (i.e. the upper face of battery cell (30) to which numeral (30) in Figure 2 is pointing) and a second face opposite the first face (i.e. the lower face of battery cell (30) opposite to said first face in the assembly stacking direction) in the assembly stacking direction ([0012]). As illustrated in Figures 1-3, Merriman teaches that the assembly comprises a cooling fin (40), wherein the cooling fin comprises a flexible thermally conductive sheet (72) (i.e. “a growth plate”) having a first face (i.e. the upper face of the flexible thermally conductive sheet (72) to which numeral (72) in Figure 3 is pointing) and a second face (i.e. the lower face of the flexible thermally conductive sheet (72) opposite to said first face in the 
Kim teaches a battery module (Abstract, [0003]). As illustrated in Figures 1-2, Kim teaches that the battery module comprises a plurality of battery cells (20) stacked in a module stacking direction, wherein each battery cell comprises a cooling plate (32) which physically interfaces with each battery cell ([0037], [0043]-[0044]). As illustrated in Figure 2, Kim teaches that each battery cell comprises and each cooling plate comprises a first face and second face opposite to said first face in the module stacking direction, wherein the first face of each battery cell is in both physical and thermal contact with the second face of each cooling plate ([0037], [0043]-[0044]). As illustrated in Figure 2, Kim teaches that the first face of each cooling plate comprises a plurality of separating protrusions (32f) disposed thereon, wherein each separating protrusion extends away from the first face of each cooling plate such that a cavity is formed between the first face of each cooling plate and an adjacent structure/surface which contacts the extended end of each separating protrusion ([0043]-[0044]). Kim teaches that each cavity forms a coolant path through which a coolant (e.g. air) may pass therethrough in order to facilitate easy cooling of the plurality of battery cells ([0043]-[0044]).
Sohn teaches a battery assembly (Abstract, [0003]). As illustrated in Figure 1, Sohn teaches that the assembly comprises a plurality of battery cells (C1, C2, C3) stacked in an assembly stacking direction and a plurality of spacers (11), wherein each spacer is positioned between each adjacently stacked 

However, independent Claim 1 requires, among a plurality of other structural limitations, that (1) the first cell frame includes an outer peripheral extending toward the second cell frame, (2) the second cell frame includes an outer peripheral extending away from the second face of the battery cell, and (3) the outer peripheral of the second cell frame, the growth plate, and the battery cell are disposed within the outer peripheral of the first cell frame.
As previously described (See the 12/31/20 Non-Final Rejection), while the flexible thermally conductive sheet and battery cell of Merriman are generally positioned within the boundaries of the outer perimeter of the first and second frame members (Figures 1-2 of Merriman), the fact remains that the first and second frame members of Merriman are identically structured (i.e. one frame member does not enclose or encompass the other frame member) (Figures 1-2 of Merriman). Accordingly, any 
Furthermore, it would not be readily obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further alter the construction of the battery assembly of Merriman, as modified by Kim and Sohn, so as to be in accordance with Claim 1.

Furthermore, independent Claim 19 requires, among a plurality of other structural limitations, the presence of a second cell frame having a first face and a second face opposite the first face, wherein the first face of the second cell from contacts the second face of the first battery cell, and wherein the second face of the second cell frame contacts the first face of the second battery cell. Claim 19 further requires the presence of a third cell frame which secures a second growth plate on at least two sides. Finally, Claim 19 further requires the formation of a second cavity formed between a second face of a second growth plate and the third cell frame.
As previously described (See the 12/31/20 Non-Final Rejection), Merriman, as modified by Kim and Sohn, teaches the instantly claimed invention of Claim 1, wherein the structure of Claim 1 essentially functions as a component within the battery module of Claim 19. However, the aforementioned structural features of Claim 19 are simply not present in the battery assembly of Merriman, as modified by Kim and Sohn. While Merriman’s battery assembly comprises first and second frame members between which two battery cells and two flexible thermally conductive sheets are positioned, the nested nature of the structural components of the battery module of Claim 19 (See, for example, Applicant’s Figures 2 and 6) is what allows for the provision and positioning, in the instantly claimed manner, of additional cell frames, additional cavities, and additional growth plates. Merriman does not explicitly teach the provision of another battery assembly (such that a third frame member 
Furthermore, it would not be readily obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further alter the construction of the battery assembly of Merriman, as modified by Kim and Sohn, so as to be in accordance with Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729